DETAILED ACTION
This Office action is in reply to correspondence filed 21 September 2021 in regard to application no. 16/795,913.  Claims 1-17 are pending, of which claims 11-14, 16 and 17 have been withdrawn from consideration.  Claims 1-10 and 15 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a statutory category of invention, as each is directed to a non-transitory computer-readable medium (manufacture).  The claim(s) recite(s) accessing user profile data, receiving segment definition data, determining whether each of a set of users is to be included within a targeted group of users based on a match between the two sets of data, and sending a list of the candidate users to another place.
Targeting of users for delivery of content is the essence of targeted advertising, an advertising behavior and thus one of the “[c]ertain methods of organizing human activity” deemed abstract.  Further, the steps can all be practically performed in the human mind.  An advertising representative can gather information about potential customers, can receive from an advertiser desirable user attributes, can compare them to mentally determine which potential customers fit the profile, and can communicate that to the advertiser verbally or on paper.  None of this would present the least difficulty and none implicates any technology beyond pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data related to user characteristics, desirable targeting criteria and the like, they do not improve the “functioning of a computer’ or of “any other technology or technical field”. See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing’, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment’, MPEP § 2106.05(e), as simply saying that a computer will “perform a method” and then laying out the abstract steps to be performed does not go beyond such general linking.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a storage medium with instructions to be performed by a computerized device, and access to a network.  These elements are recited at a high degree of generality, encompass a generic computer, and the specification does not meaningfully limit them at all.  They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claim is likewise directed to a generic computer performing a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claim 2 simply transmits further data, claims 3, 6, 7 and 8 are simply further descriptive of the type of information being manipulated, claims 4 and 5 simply recite details of an external, unclaimed network, and claims 9 and 10 do not limit the claimed medium in any way whatever.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance’, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (U.S. Publication No. 2012/0197709) in view of Nanavati et al. (U.S. Publication No. 2017/0142214).

In-line citations are to Kendall.
With regard to Claim 1:
Kendall teaches: A non-transitory computer-readable storage medium having computer readable instructions stored thereon, [0053; “series of instructions stored on a computer-readable storage medium”] the computer- readable instructions being executable by a computerized device [0053; the instructions “when executed, cause a programmable processor to implement the operations”| to cause the computerized device to perform a method of facilitating targeted content delivery in a network, [Sheet 6, Fig. 5] the network comprising at least one service provider network [id.; any combination of the shown servers reads on this] and a user profile data database located externally to the service provider network, [Sheet 1, Fig. 1; the user profile database is separated from the network cloud] the method comprising: 
accessing, via the network, user profile data from the user profile database [0014; “accessing particular information” such as that “included in the user's profile”] comprising a plurality of user entries, each user entry comprising one or more user attributes, each user attribute having a user attribute value; [0031; the “attributes” have “component scores”; 0002; the “user profile may include a user’s demographic information, communication channel information and personal interest”] 
receiving, from a demand side platform via the network, segment definition data comprising a list of user attributes and corresponding user attribute values associated with a given targeted content delivery process; [0022; “targeting criteria” may be received from “an advertiser”; 0027; this may include a “value” used to match “a character string” associated with the user] 
determining, for each user identified in the accessed user profile data, whether the user is to be included in a list of candidate users to be targeted in the given targeted content delivery process, wherein a user is determined to be in the list of candidate users to be targeted if the user attribute values of the respective user entry match user attribute values from the received list... [0020; “selects advertisements by matching targeting criteria of advertisements and a user's user profile information and past actions, and presents the selected advertisements to the user”] 

Kendall does not explicitly teach communicating a list of identifiers to an entity in a first service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the first service provider network, wherein each identifier is usable to identify one or more candidate users in the list of candidate users, but it is known in the art.  Nanavati teaches a method of enhanced push messaging [title] in which an “advertiser or other third party that provides push messages” may receive information about “users on a particular subscription list” to which messages may then be sent. [0029] A “user’s phone number’ is stored “along with the user ID of the user” and this is associated “with the particular subscription list”. [0039]

Nanavati and Kendall are analogous art as each is directed to electronic means for providing for advertisements to be delivered to consumers.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nanavati with that of Kendall in order to improve the provisioning of messages to users, as taught by Nanavati; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply providing information of targeted consumers to a third party advertiser as in Nanavati instead of simply sending advertisements to them directly as in Kendall; the substitution produces no new and unexpected result. 

In this and the subsequent claims, that a “network compris[es] at least one service provider network and a user profile database located externally to the service provider network’, that data are received from a “demand side platform’, or that an entity “is responsible for facilitating the delivery of targeted content” purports to limit objects entirely outside the scope of the claimed medium; it is not positively recited that the claimed storage medium controls or is controlled by either of the network, the platform, the entity or the user profile database.  As such, claim language that purports to limit objects entirely outside the scope of the claimed invention are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The non-transitory computer-readable storage medium according to claim 1, wherein the method comprises communicating further segment definition data comprising a list of one or more further user attributes and corresponding user attribute values to the entity in the first server provider network responsible for delivering targeted content, wherein at least one user attribute in the further segment definition data is different from the user attributes of the segment definition data. [0016; “a first user may configure an event with attributes including time and date of the event, location of the event and other users invited to the event. The invited users may receive invitations to the event and respond”]

With regard to Claim 3:
The non-transitory computer-readable storage medium according to claim 2, wherein the corresponding user attribute values for the further segment definition data are available to the entity in the first service provider network. [id.; it would have been obvious to one then of ordinary skill in the art, given that the established combination of references includes sending advertisement-related data to the entity, that this information could be included, as it is simply a substitution or combination of known elements with predictable results]

This claim is not patentably distinct from claim 2, as it does not in any way limit the claimed medium nor any software stored thereon.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The non-transitory computer-readable storage medium according to claim 1, wherein the network comprises a second, different service provider network and wherein communicating the list of identifiers further comprises communicating the list of identifiers to an entity in the second service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the second service provider network. [0022; the system includes a “collection of networks”; Nanavati, 0044; “Different advertisers may interact with the push messaging system”] 

This claim is not patentably distinct from claim 1.  That the network comprises a second, different network purports to limit an object (the network) which is entirely outside the scope of the claimed medium.  Further, the entire claim consists of a mere duplication of parts, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The non-transitory computer-readable storage medium according to claim 2, wherein the network comprises a second, different service provider network and wherein communicating the list of identifiers further comprises communicating the list of identifiers to an entity in the second service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the second service provider network; and wherein the method comprises communicating the further segment definition data to the entity in the second server provider network responsible for facilitating the delivery of targeted content. [0022; the system includes a “collection of networks’; Nanavati, 0044; “Different advertisers may interact with the push messaging system”] 

This claim is not patentably distinct from claim 2.  That the network comprises a second, different network purports to limit an object (the network) which is entirely outside the scope of the claimed medium.  Further, the entire claim consists of a mere duplication of parts, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The non-transitory computer-readable storage medium according to claim 4, wherein at least a portion of the received segment definition data is specific to a country associated to a service provider network, [0023; “San Francisco, CA” is specific to the United States, and the service provider is able to target a user there] and wherein at least one determined candidate user to be targeted in the first service provider network is different from at least one determined user to be targeted in the second service provider network. [0002; that different users have different channel information reads on them being in different networks] 

This claim is not patentably distinct from claim 4. That some data are “specific to a country associated to a service provider network” consists entirely of nonfunctional, descriptive language which bears no functional relation to the substrate and so is considered but given no patentable weight.  Limitations about the users are outside the scope of the claimed invention and impart neither structure nor functionality to the claimed medium and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The non-transitory computer-readable storage medium according to claim 6, wherein at least a portion of the received segment definition data relates to a geographical location of the entity in the first service provider network or the entity in the second service provider network. [0022; “San Francisco, CA”]

With regard to Claim 8:
The non-transitory computer-readable storage medium according to claim 1, wherein one or more of the user attributes in the accessed user profile data or in the received segment definition data specifies a geographical location of one or more users; [0022; “San Francisco, CA”] and/or wherein one or more of the user attributes in the accessed user profile data or in the received segment definition data comprise one or more of: 
age, [0024; “a certain age group”] 
gender, [0013; “gender’] 
geographical location, [0022; “San Francisco, CA”] 
language, 
financial data relating to the user, 
data relating to subscriber devices of the user, [0002; “communication channel information”] and 
user interests. [0002; “personal interest”]

With regard to Claim 9:
The non-transitory computer-readable storage medium according to claim 1, wherein the computerized device is a network device located externally to the first service provider network. [Sheet 6, Fig. 5; if the “network” as labelled is the cloud, as Kendall mentions, then each pictured server is external to it]

This claim is not patentably distinct from claim 1, as the location of the computer relative to other, unclaimed devices does not in any way limit the claimed medium or any software stored thereon.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
Kendall teaches: A non-transitory computer-readable storage medium having computer readable instructions stored thereon, [0053; “series of instructions stored on a computer-readable storage medium”] the computer- readable instructions being executable by a computerized device [0053; the instructions “when executed, cause a programmable processor to implement the operations”| to cause the computerized device to perform a method of facilitating targeted content delivery in a communications network, [Sheet 6, Fig. 5] the network comprising at least a first service provider network and a user profile data database, [id.] wherein the user profile database comprises user profile data comprising a plurality of user entries, [0014; “accessing particular information” such as that “included in the user’s profile”] each user entry comprising one or more user attributes, each user attribute having a user attribute value, [0031; the “attributes” have “component scores’; 0002; the “user profile may include a user’s demographic information, communication channel information and personal interest”] the method comprising: 
receiving, from a demand side platform via the network, segment definition data comprising a list of user attributes and corresponding user attribute values associated with a given targeted content delivery process; [0022; “targeting criteria may be received from “an advertiser’; 0027; this may include a “value” used to match “a character string” associated with the user] 
determining, for each user identified in the accessed user profile data, whether the user is to be included in a list of candidate users to be targeted in the given targeted content delivery process, wherein a user is determined to be in the list of candidate users to be targeted if the user attribute values of the respective user entry match user attribute values from the received list... [0020; “selects advertisements by matching targeting criteria of advertisements and a user's user profile information and past actions, and presents the selected advertisements to the user”] 

Kendall does not explicitly teach communicating a list of identifiers to an entity in a first service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the first service provider network, wherein each identifier is usable to identify one or more candidate users in the list of candidate users, but it is known in the art.  Nanavati teaches a method of enhanced push messaging [title] in which an “advertiser or other third party that provides push messages” may receive information about “users on a particular subscription list” to which messages may then be sent. [0029] A “user’s phone number” is stored “along with the user ID of the user” and this is associated “with the particular subscription list”. [0039] 

Nanavati and Kendall are analogous art as each is directed to electronic means for providing for advertisements to be delivered to consumers.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nanavati with that of Kendall in order to improve the provisioning of messages to users, as taught by Nanavati; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply providing information of targeted consumers to a third party advertiser as in Nanavati instead of simply sending advertisements to them directly as in Kendall; the substitution produces no new and unexpected result.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. in view of Nanavati et al. further in view of Maugans, III (U.S. Publication No. 2016/0364762).

With regard to Claim 10:
The non-transitory computer-readable storage medium according to claim 2, wherein the computerized device is a network device located externally to the first service provider network, [Sheet 6, Fig. 5; if the “network” as labelled is the cloud, as Kendall mentions, then each pictured server is external to it] and wherein the corresponding user attribute values for the further segment definition data are not available to the network device located externally to the first service provider network. 

Kendall and Nanavati teach the medium of claim 2 and the first limitation of this claim as cited above but do not explicitly teach making data unavailable, and though it is of no patentable significance as explained below, it is known in the art.  Maugans teaches a system for creating an audience list. [title] It allows “advertisers to position their online advertisements’ to particular “visitors”. [0009] Certain “data” may be “unavailable” because of privacy regulations. [0010] Maugans and Kendall are analogous art as each is directed to electronic means for providing advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Maugans with that of Kendall and Nanavati in order to avoid running afoul of the law, as taught by Maugans; further, it is simply a substitution of one known part for another with predictable results, simply withholding certain data if necessary based on Maugans’ criterion rather than providing all data as in Kendall; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1, as the location of the computer relative to other, unclaimed devices does not in any way limit the claimed medium or any software stored thereon, and the second limitation does not in any way limit the claimed medium nor any software stored thereon but simply describes a coincidental relation between certain data and an external, unclaimed device.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 21 September 2021, with respect to a rejection of claim 9 and rejections made of claims 9 and 10 under 35 U.S.C. § 112(d) have been fully considered and are persuasive.  The objection and rejections of claims on these bases have been withdrawn. 

Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive.  In regard to § 101, first, the fact is that “facilitating targeted content delivery”, which is targeted advertising, is explicitly an advertising activity and thus one of the “[c]ertain methods of organizing human activity” specifically enumerated as being among the abstract.  See MPEP § 2106.04(a).
Going through the full analysis, first, at step 1 there is no controversy; everyone agrees the claims are directed to statutory categories.  In regard to step 2A, prong one, the claim recites abstraction as set forth previously and above.  The applicant’s assertion that the “claim does not involve human activity” is irrelevant.  A claim recites, that is, “sets forth or describes” a certain method of organizing human activity if it recites the specific elements listed in the Guidance and MPEP.  Advertising is categorically and explicitly a method of organizing human activity, no matter how performed, because the entire point of advertising is to convince a person to do something.  Ford does not say “buy a Ford” because it merely wants people to hear that message; it is trying to convince consumers to actually buy a Ford.  The delivery of targeted content by computer means is an abstract idea as that phrase is used in the Guidance and has been used by the courts.
The fact that the data are on a network is similarly irrelevant.  See MPEP § 2106.04(a)(2)(III), noting that courts do not “distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid” nor between “mental processes performed by humans and claims that recite mental processes performed on a computer”.  Though, unarguably, a computer is needed to process the data if presented electronically on a network, the issue is simply that the actual steps performed can be done in the human mind or with a pen and paper.
In regard to prong two of step 2A, the question of integration into a practical application, the applicant argues that the claim “provides for improvements in data security and network efficiency”.  This is, essentially, unsupported attorney argument.  The only mention of “security” in the specification is at ¶86, explaining that targeting “in scenarios where data identifying subscribers does not leave the service provider network”; but this is not technical in any way.  That is, it has nothing to do with computer security nor security of computer data, but just privacy in its most general sense.  If Bob subscribes to National Geographic, and Ford decides to advertise in that magazine because it knows, in broad-brush terms, categories of subscribers and determines that many subscribers will be a desirable demographic to target, it can place the ad in the magazine which will reach Bob, but Ford knows nothing at all about Bob.  What is described in ¶86 requires nothing more than that sort of arrangement, and in any event it is not an improvement to a computer or other device, but only, at most, to a user’s privacy and level of comfort.
The same is true of “efficient”.  The only mention of that term is in ¶34, but the context there is simply the “use of packetized data”, which is how the Internet works and always has worked from its inception in the 1960s.  The applicant did not, and could not, claim to have invented packetized data, and the fact that a generic computer – any one connected to the Internet – sends and receives packetized data all the time means that this does not go beyond the conventional operation of a generic computer.
The claims are not patent eligible and the rejection is maintained.

In regard to § 103, the sending of an advertisement to a user is itself a selection of a user to be included in a list.  Further, one need look no further than Kendall’s abstract to see that this is explicitly done: an identification is made of a “first user and one or more other users”, so a plurality of users is established, and a “redeemable certificate” is sent “to the first user”, so the first user has been selected.
In regard to a “list of identifiers”, the applicant appears to be narrowly construing “list”.  In the computer programming arts, “list” is a term of art, and is a set of collection of zero or more items which are in some way similar or related.  “Apple, banana” is a list of fruits, as is “banana”, as is “”.  In colloquial use, all but the zero-count case is quite normal; if I write “napkins” on a sheet of paper and take it to the store to remind me what I’m there to buy, that is a shopping list.  A short one, but a shopping list nonetheless.  In any case, as Kendall has already disclosed a plurality of users, Nanavati’s chief function is in disclosing that identifiers may be moved from one entity or device to another; switching the entities around (e.g. sending data from A to B rather than from B to A) is an obvious substitution of known parts with predictable results.
The applicant does not argue with particularity the limitations of the various dependent claims, so there is no need for further discussion of those claims here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694